DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in application 16/672,317.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carson et al. (US 2004/0010328 A1).
As per independent Claim 1, Carson discloses a computer-implemented method of automatically configuring an integrated stationary unit based on received biometric sensor data (a method for control of ergonomic settings in, e.g., a high intensity computer workplace; provides access and control for anthropometric measurements, ergonomic consulting, chair adjustment settings; a computer adjustable chair may have a weight sensor, the worksite subsystem may monitor and/or 
receiving, at an integrated online system (settings and ranges may be determined by the user interacting with the furniture control program (possibly in combination with Internet); para [0133]), biometric sensor data from an integrated stationary unit having a plurality of biometric sensors (computer adjustable furniture units to the user's desired position or orientation of the furniture unit; information presented to the user may include a range including the extreme settings of the range and a recommended setting; physical characteristics of the user, such as height, weight, medical conditions (e.g., heart condition, pregnancy, etc.), physiological restrictions (e.g., lower back discomfort, sprained ankle, etc); a computer adjustable chair may have a weight sensor, the worksite subsystem may monitor and/or adjust the furniture unit; para [0091], [0092], [0125]); 
identifying, using the received biometric sensor data, a user of the integrated online system currently interacting with the integrated stationary unit (current setting data is associated with the current worksite user and stored for subsequent comparison with preferred ergonomic settings thereby to identify users; determining whether there is information identifying the user in the database, via user ergonomic settings and history database; settings and ranges may be determined by the user interacting with the furniture control program (possibly in combination with Internet); Abstract & para [01 32], [0133)); 
inputting the biometric sensor data for the identified user into a trained configuration model (receiving input from the adjustable furniture unit(s); information presented to the user may include a range including the extreme settings of the range and a recommended setting; physical characteristics of the user, such as height, weight, medical conditions (e.g., heart condition, pregnancy, etc.), physiological restrictions (e.g., lower back discomfort, sprained ankle, etc) data is provided; determining whether there is information identifying the user in the database, via user ergonomic settings and history database; .best-fit. ergonomic settings (denoted as 
transmitting, to the integrated stationary unit, an instruction to configure one or more components of the integrated stationary unit according to the recommended configuration (transmits a command to the furniture unit 90 to adjust itself to a predetermined known configuration; ergonomic control system distributed where various functional components are geographically dispersed, communications between such component may be transmitted on a communications network such as the Internet; the user initialization routine is activated at the worksite computer for gathering user ergonomic information for thereby determining an ergonomic working environment related for the user, such as ergonomic expert recommended chair heights, chair angles and firmness of a computer adjustable chair; settings and ranges may be determined by the user interacting with the furniture control program (possibly in combination with Internet); para [0026], [01221, [0133]).
As per Claim 2, Carson discloses receiving, from the integrated stationary unit, a notification that the one or more components of the integrated stationary unit have been configured according to the recommended configuration (the information presented to the user may include a recommended setting(s); user's settings are changed in the database, a notification of the change is sent to the worksite having the one or more furniture units, and notifications of the new setting are sent to all parties identified for notification in the user's records; para [0090], [0194]); and providing for display on a client device associated with the identified user, a notification of the recommended configuration 
As per Claim 3, Carson discloses receiving, from the client device, user input comprising an instruction to modify the recommended configuration (the user initialization routine is activated at the worksite computer for gathering user ergonomic information, such as ergonomic expert recommended chair heights, chair angles and firmness of a computer adjustable chair; settings and ranges may be determined by the user interacting with the furniture control program; para [0026], [0122], [0133]); and transmitting, to the integrated stationary unit, an instruction to further modify one or more components of the integrated stationary unit based on the user input (transmits a command to the furniture unit 90 to adjust itself to a predetermined known configuration; ergonomic control system distributed where various functional components are geographically dispersed, communications between such component may be transmitted on a communications network such as the Internet; settings selector 120 may use both the normally recommended ergonomic ranges for a particular user and furniture unit 90, as well as custom settings to accommodate unique user conditions which may require user settings different from those normally recommended; overriding any normal or recommended ergonomic settings with custom settings; para [0026], [0056]).
As per Claim 4, Carson discloses modifying, based on the received biometric sensor data, a wellness mapping associated with the identified user (the routine(s) may perform a statistical analysis of ergonomic settings previously used by other users wherein the settings were considered effective in facilitating user health and/or efficiency; best-fit ergonomic settings default settings are based on user information collected; para [0202], [0205)), the wellness mapping including a data visualization generated based on historical biometric sensor data associated with the identified user (the routine(s) may perform a statistical analysis of ergonomic settings previously used by other users wherein the settings were considered effective in facilitating user health and/or efficiency; ergonomic settings default settings are based on user information collected; para [0202], [0205]).
As per Claim 5, Carson discloses computing, based on the received biometric sensor data and the historical biometric sensor data associated with the identified user (storing the historical usage data for each user identified in the user data table; for each user identified in the user table. substantially every adjustment of the user's adjustable furniture unit(s); a computer adjustable chair may have a weight sensor, where the worksite subsystem may monitor and/or adjust the furniture unit; para [0044), [0125]), one or more wellness statistics for the identified user (statistics related to user physical condition improvement; para [0154]); generating, by the configuration model based on the computed wellness statistics, one or more wellness recommendations for the identified user (the routine(s) may perform a statistical analysis of ergonomic settings previously used by other users where the settings were considered effective in facilitating user health and/or efficiency; para [0202]); and providing the one or more wellness recommendations for display on the client device (for a given furniture unit adjustment, a user may be presented with a range of settings including an optimal or recommended adjustment; display the current settings of all furniture units at a user’s worksite 60, and (ii) can edit/update the recommended settings; .best fit. or preferential settings may be displayed to the initiator/user; para [0025], [0102], and [0199]).
As per Claim 7, Carson discloses receiving user input comprising an indication of a specified user activity (a user has identified him/herself as working at the worksite having the furniture unit; para [0055]); and instructing the integrated stationary unit to adjust one or more components of the integrated stationary unit according to a preset configuration associated with the specified user activity (vary the elapsed time between reported settings for a furniture unit depending, e.g., on the adjustment parameter being monitored (e.g., chair inclination); a user has identified him/herself as working at the worksite having the furniture unit; periodically change the furniture unit adjustments so as to provide a way of varying of the users posture or position white working; such explicit changes may be incorporated into the user's furniture settings stored in the settings and history database; para [0055], [0080]. [0081]).

As per independent Claim 8, Carson discloses an integrated wellness system (an ergonomic control system is disclosed for monitoring and/or controlling ergonomic settings of one or more adjustable furniture units at a user's worksite; ergonomic defined as designing and arranging things that they use in order that people and things will interact most effectively and safely; Abstract & para [001 comprising: 
an integrated stationary unit having a plurality of biometric sensors ( a computer adjustable chair may have a weight sensor, the worksite subsystem may monitor and/or adjust the furniture unit; furniture unit classification (e.g., a table, a chair, vehicle seat, bed, etc.); para [0021], [0061), [0125)) and configured to transmit biometric sensor data to an integrated online system responsive to determining that a user of the integrated online system is interacting with the integrated stationary unit (transmits a command to the furniture unit to adjust itself to a predetermined known configuration; ergonomic control system distributed where various functional components are geographically dispersed, communications between such component may be transmitted on a communications network such as the Internet; the user initialization routine is activated at the worksite computer for gathering user ergonomic related information for thereby determining an ergonomic working environment for the user, such as ergonomic expert recommended chair heights, chair angles and firmness of a computer adjustable chair; settings and ranges may be determined by the user interacting with the furniture control program (possibly in combination with Internet); para [0026). [0122], [0133]); 
the integrated online system communicatively coupled to the integrated stationary unit (Fig. 1 shows ergonomic control system connected via a network; user interacting with the furniture control program (possibly in combination with Internet); Fig. 1 & para [0133]), the integrated online system configured to compute, based on the received biometric sensor data (current setting data is associated with the current worksite user and stored for subsequent comparison with preferred ergonomic settings thereby to identify users; determining whether there is information identifying the user in the database, via user ergonomic settings and history database; settings and 
a wellness application executing on a client device (Fig. 1 shows an ergonomic (wellness application) control system that includes ergonomic settings previously used by other users wherein the settings considered effective in facilitating user health; Fig. 1 & para [0208]) and configured to display configuration information of the integrated stationary unit (the information presented (displayed) to the user may include a recommended setting(s); Fig. I shows a client device; Fig. 1 & para [0090)) and to receive user input from the client device to further modify one or more components of the integrated stationary unit (the user initialization routine is activated at the worksite computer for gathering user ergonomic information, such as ergonomic expert recommended chair heights, chair angles and firmness of a computer adjustable chair; settings and ranges may be determined by the user interacting with the furniture control program; para [0026), [0122), [0133)).
As per Claim 9, Carson discloses wherein the integrated online system is configured to generate the recommended configuration of the integrated stationary unit by inputting the received biometric sensor data into a trained configuration model (receiving input from the adjustable furniture unit(s); information presented to the user may include a range including the extreme settings of the range and 
As per Claim 11, Carson discloses wherein the integrated stationary unit is configured to periodically transmit biometric sensor data to the integrated online system (software on the user worksite computer designed to communicate with the ergonomic settings; instructions may be periodically communicated to a computer controlled adjustable chair; furniture unit 90 could be monitored for determining whether it is still being utilized by the user (e.g., a computer adjustable chair may have a weight sensor and even though the user may log out at the worksite computer, the worksite subsystem may still monitor and/or adjust the furniture unit(s) at the worksite, e.g., the chair is determined to be unoccupied for a predetermined time; Fig. 1 & para [0015], [0080], [0125]), the integrated online system using the transmitted biometric sensor data to update a wellness mapping associated with the identified user (receiving periodic updates of furniture unit settings from each of the user worksites wherein a user has identified him/herself as working or residing at the worksite 6; Fig. 1 & para [0055]).
As per Claim 12, Carson discloses wherein the wellness mapping includes a data visualization generated based on historical biometric sensor data associated with the identified user (the routine(s) may perform a statistical analysis of ergonomic settings previously used by other users wherein the settings were considered effective in facilitating user health and/or efficiency; ergonomic settings default settings are based on user information collected; para [0202], [0205]). 
As per Claim 13, Carson discloses wherein the integrated online system is configured to identify a user interacting with the integrated stationary unit by comparing the received biometric sensor data 
As per Claim 14, Carson discloses wherein the integrated online system is configured to identify a user interacting with the integrated stationary unit based on user input through the client device (when the user logs in to the worksite computer at the user worksite, the worksite subsystem is activated for determining if the user's login identifier is known to the ergonomic control system; settings and ranges may be determined by the user interacting with the furniture control program (possibly in combination with Internet); para [0132], [0133]).

As per independent Claim 15, Carson discloses a non-transitory computer-readable storage medium configured to store instructions (software on the user worksite computer designed to communicate with the ergonomic settings; instructions may be periodically communicated to a computer controlled adjustable chair; Fig. 1 & para [0015], [0080]), the instructions when executed by a processor causing the processor to (software on the user worksite computer (processor) designed to communicate with the ergonomic settings; para [0015]): 
receive, at an integrated online system (settings and ranges may be determined by the user interacting with the furniture control program (possibly in combination with Internet); para [0133)), biometric sensor data from an integrated stationary unit having a plurality of biometric sensors (computer adjustable furniture units to the user's desired position or orientation of the furniture unit; information presented to the user may include a range including the extreme settings of the range and a recommended setting; configured ergonomic settings at the worksite 
identify, using the received biometric sensor data, a user of the integrated online system currently interacting with the integrated stationary unit (current setting data is associated with the current worksite user and stored for subsequent comparison with preferred ergonomic settings thereby to identify users; determining whether there is information identifying the user in the database, via user ergonomic settings and history database; settings and ranges may be determined by the user interacting with the furniture control program (possibly in combination with internet); Abstract & para (0132), [0133)); 
input the biometric sensor data for the identified user into a trained configuration model (receives input from the adjustable furniture unit; information presented to the user may include a range including the extreme settings of the range and a recommended setting; physical characteristics of the user, such as height, weight, medical conditions (e.g., heart condition, pregnancy, etc.), physiological restrictions (e.g., lower back discomfort, sprained ankle, etc) data is provided; determining whether there is information identifying the user in the database, via user ergonomic settings and history database; .best-fit. ergonomic settings (denoted as .preferential settings.) for the furniture unit for the user; para [0081], [0091], [0092]. [0205]), the configuration model configured to generate, using the biometric sensor data (furniture unit 90 could be monitored for determining whether it is still being utilized by the user (e.g., a computer adjustable chair may have a weight sensor); providing .best-fit. ergonomic settings (denoted as .preferential settings.) for the furniture unit for the user; para [0125], [0205]), a recommended configuration of one or more components of the integrated stationary unit (ergonomic expert recommended chair heights, chair angles and firmness of a computer adjustable chair; para [0133]); and 
transmit, to the integrated stationary unit, an instruction to configure one or more components of the integrated stationary unit according to the recommended configuration (transmits a command to the furniture unit 90 to adjust itself to a predetermined known configuration; ergonomic control system distributed where various functional components are geographically dispersed, communications between such component may be transmitted on a communications network such as the Internet; the user initialization routine is activated at the worksite computer for gathering user ergonomic related information for thereby determining an ergonomic working environment for the user, such as ergonomic expert recommended chair heights, chair angles and firmness of a computer adjustable chair; settings and ranges may be determined by the user interacting with the furniture control program (possibly in combination with Internet); para [0026], [0122], [0133]).
As per Claim 16, Carson discloses wherein the instructions further comprise instructions that (software on the user worksite computer designed to communicate with the ergonomic settings; instructions may be periodically communicated to a computer controlled adjustable chair; Fig. 1 & para [0015], [0080]), when executed, cause the processor to (software on the user worksite computer designed to communicate with the ergonomic settings; para [0015]): receive, from the integrated stationary unit, a notification that the one or more components of the integrated stationary unit have been configured according to the recommended configuration ( the information presented to the user may include a recommended setting(s); user's settings are changed in the database, a notification of the change is sent to the worksite having the one or more furniture units, and notifications of the new setting are sent to all parties identified for notification in the user's records; para [0090], [0194]); and provide for display on a client device associated with the identified user, a notification of the recommended configuration (the information presented (displayed) to the user may include a recommended setting(s); Fig. 1 shows a client device; Fig. 1 & para [0090]).
As per Claim 17, Carson discloses wherein the instructions further comprise instructions that (software on the user worksite computer designed to communicate with the ergonomic settings; 
As per Claim 18, Carson discloses wherein the instructions further comprise instructions that, when executed, cause the processor to modify (software on the user worksite computer designed to communicate with the ergonomic settings; instructions may be periodically communicated to a computer controlled adjustable chair; Fig. 1 & para [0015], [0080]), based on the received sensor data, a wellness mapping associated with the identified user (the routine(s) may perform a statistical analysis of ergonomic settings previously used by other users wherein the settings were considered effective in facilitating user health and/or efficiency; best-fit ergonomic settings default settings are based on user information collected; para [0202], [0205]), the wellness mapping including a data 
As per Claim 19, Carson discloses wherein the instructions further comprise instructions that (software on the user worksite computer designed to communicate with the ergonomic settings; instructions may be periodically communicated to a computer controlled adjustable chair; Fig. 1 & para [0015], [0080]), when executed, cause the processor to (software on the user worksite computer designed to communicate with the ergonomic settings; para [0015]): compute, based on the received biometric sensor data and the historical biometric sensor data associated with the identified user (storing the historical usage data for each user identified in the user data table; for each user identified in the user table, substantially every adjustment of the user's adjustable furniture unit(s); a computer adjustable chair may have a weight sensor, where the worksite subsystem may monitor and/or adjust the furniture unit; para [0044], [0125]), one or more wellness statistics for the identified user (statistics related to user physical condition improvement; para [0154]); generate, by the configuration model based on the computed wellness statistics, one or more wellness recommendations for the identified user (the routine(s) may perform a statistical analysis of ergonomic settings previously used by other users where the settings were considered effective in facilitating user health and/or efficiency; para [0202]); and providing the one or more wellness recommendations for display on the client device (for a given furniture unit adjustment, a user may be presented with a range of settings including an optima' or recommended adjustment; display the current settings of all furniture units at a user's worksite 60, and (ii) can edit/update the recommended settings; .best fit. or preferential settings may be displayed to the initiator/user; para [0025], [0102], [0199]).
As per Claim 20, Carson discloses wherein the instructions further comprise instructions that, when executed, cause the processor to (software on the user worksite computer designed to communicate with the ergonomic settings; instructions may be periodically communicated to a computer controlled .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carson et al. (US 2004/0010328 A1) in view of Benson et al. (US 2016/0354027 A1).
As per Claim 6, while Carson does disclose the computer-implemented method of claim 1, Carson fails to expressly disclose wherein the plurality of biometric sensors include one or more of: ballistocardiograph (BCG) sensors, a pulse oximeter, and electrocardiogram (ECG) sensors. 
However, the analogous art of Benson discloses wherein the plurality of biometric sensors include one or more of: ballistocardiograph (BCG) sensors, a pulse oximeter, and electrocardiogram (ECG) 
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the plurality of biometric sensors include one or more of: ballistocardiograph (BCG) sensors, a pulse oximeter, and electrocardiogram (ECG) sensors as disclosed by Benson in the system disclosed by Carson for the purpose of providing an electronics system that acquires sensor data from signals obtained and a computer which processes the signals to obtain information related to occupant in order to maximize occupant comfort, maximize occupant health, and maximize the emotional well-being of the occupant (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 10, while Carson does disclose the integrated wellness system of claim 8, Carson fails to expressly disclose wherein the plurality of biometric sensors include one or more of: ballistocardiograph (BCG) sensors, a pulse oximeter, and electrocardiogram (ECG) sensors. 
However, the analogous art of Benson discloses wherein the plurality of biometric sensors include one or more of: ballistocardiograph (BCG) sensors, a pulse oximeter, and electrocardiogram (ECG) sensors (one electrocardiogram (ECG) sensor; Pulse Ox sensors; ballistocardiogram (BCG) sensors; Figs. 1 , 8-15, 25 & para [0008], [0140], [0194]).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the plurality of biometric sensors include one or more of: ballistocardiograph (BCG) sensors, a pulse oximeter, and electrocardiogram (ECG) sensors as disclosed by Benson in the system disclosed by Carson for the purpose of providing an electronics system that acquires sensor data from signals obtained and a computer which processes the signals to obtain information related to occupant in order to maximize occupant comfort, maximize occupant health, and maximize the emotional well-being of the occupant (See KSR [127 S Ct. at 1739] “The .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Perraut et al. (US 11083379 B2) – health-monitoring seat cover with biometric sensors and user tracking.
Heinrich et al. (US 2018/0229674 A1) - one or more sensors is presented that receives one or more physiological parameters of a user sensed by the one or more sensors and causes adjustment of one or more vehicle parameters based on the one or more physiological parameters.
Sculley et al. (US 2020/0012403 A1) - a (chair/ couch) system that can sense many different physiological parameters of a person within a workspace and can use sensed parameter values to perform various functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 25, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629